PER CURIAM
OPINION
The defendant, Francisco C. Camacho, was found guilty on February 4, 1976, of three counts of first degree mur*469der. At trial, defendant admitted that he was responsible for the killings as alleged in the indictment, but claimed that he had lost control of himself and feared that someone had added LSD to his coffee on the night of the killings. At the beginning of trial, the court made the following order: “If there are any persons who have been subpoenaed to testify other than medical witnesses, any persons who are expected to testify, they must wait out in the corridor to be called.” (RT 3:7.) A Dr. Sukow, who was called by the Government in rebuttal, discussed with the Attorney General the testimony given by the defendant. It is claimed that this discussion violated the exclusion order.
There was no violation of the exclusion order for these reasons. First, the medical witness (Dr. Sukow) was excepted from the order by its express terms and we are unable to determine from the record that the order was ever amended. Second, even if medical witnesses had not been excepted, the order did not preclude the attorneys from discussing the testimony which had been given with prospective witnesses. Finally, the trial court did not deem that the defendant was prejudiced by what was done and we are unable in the record to discover that there was any prejudice. Affirmed.